DETAILED ACTION
	This application has been examined. Claims 1-10 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.  
The Applicant presents the following argument(s) [in italics]:
…the cited portion of Bequet discusses parsing the job flow definition to analyze the performance of the tasks of the job flow — not parse source code of an IT environment to generate a multi-tier call hierarchy from the parsed source code. Again, the job flow definition consists of task requirements — not software calls. Indeed, as discussed above, there is no mention in Bequet of generating a call hierarchy at all… 
The Examiner respectfully disagrees with the Applicant. 
Bequet Paragraph 111 disclosed wherein a code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission. 
The Bequet disclosure regarding ‘coupling of code segment by passing and/or receiving information, data, arguments, parameters, or memory contents’ is equivalent to the claimed ‘application software call’.
The Applicant presents the following argument(s) [in italics]:
…… Bequet does not, however, disclose generating a multi-tier call hierarchy that maps, between and within each tier, the IT environment across application boundaries of software applications...Janssen does disclose a parser module that performs a syntactic check for grammatical correctness of an input program code generated from different programming languages. But first, Janssen is not specifically relied on to teach the above-noted feature. And, second, that parsed source code is not described as being used to generate a multi-tier call hierarchy… Janssen therefore specifically fails to remedy the shortcoming of Bequet.
The Examiner respectfully disagrees with the Applicant. 

Bequet is not relied upon to disclose generating a multi-tier call hierarchy that maps, between and within each tier, the IT environment across application boundaries of software applications.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	 
 	Bequet-Yu disclosed (re. Claim 1) an application cross-dependency mapping engine configured to generate a multi-tier call hierarchy (Bequet-Paragraph 219,Figure 13A, flow definition 1222 that specifies the three tasks to be performed, the order in which they are to be performed )   from parsed source code files of a plurality of software applications  (Bequet-Paragraph 83, definition of each task routine may include definitions of the inputs and outputs thereof…analysis may entail a parsing of the job flow definition for that analysis to retrieve the flow task identifiers of the tasks to be performed, and may then entail the retrieval of a task routine required to perform each of those tasks)      and separate code environments via which the enterprise IT environment is implemented,  (Bequet-Paragraph 144, Each worker node within the communications grid 400 may be connected (wired or wirelessly, and directly or indirectly) to control nodes 402-406. Therefore, each worker node may receive information from the control nodes (e.g., an instruction to perform work on a project) and may transmit information to the control nodes (e.g., a result from work performed on a project). Furthermore, worker nodes may communicate with each other (either directly or indirectly), Paragraph 247, federated device 1500 that received the request is operated as part of a federated device grid 1005, multiple ones of the federated devices 1500 may transmit one or more objects as portions and at least partially in parallel )    and
 	a topology manager configured to, (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)   map the infrastructure elements of the enterprise IT environment, and thereby generate an infrastructure map. (Yu-Paragraph 29, DTE framework may then allow for these tasks to be integrated together into a topology, Paragraph 20,wherein a topology may include, for example, a mapping of physical and/or logical connections between nodes)

 	While Bequet-Yu substantially disclosed the claimed invention Bequet-Yu does not disclose (re. Claim 1) generating a multi-tier call hierarchy from software applications of different programming languages.
While Bequet-Yu substantially disclosed the claimed invention Bequet-Yu does not disclose (re. Claim 1) a topology manager configured to map the multi-tier call hierarchy.

Janssen Paragraph 149 disclosed wherein parser module 214 is configured to execute a syntactic analysis of the input program code 300, in connection with the creation of the uniform structure tree 314, using the combined grammar. In particular, the first program code component written in the first programming language is then checked for conformity with the first grammar and the second program code component written in the second programming language is checked for conformity with the second grammar.
Janssen Paragraph 29 disclosed wherein a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language.
Janssen disclosed (re. Claim 1) generating a multi-tier call hierarchy (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )    from software applications of different programming languages.( Janssen-Paragraph 149,parser module 214 is configured to execute a syntactic analysis of the input program code 300, in connection with the creation of the uniform structure tree 314, using the combined grammar. In particular, the first program code component written in the first programming language is then checked for conformity with the first grammar and the second program code component written in the second programming language is checked for conformity with the second grammar.) 
Bequet, Yu and Janssen are analogous art because they present concepts and practices regarding application dependency mapping and infrastructure.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Janssen into Bequet-Yu.  The motivation for the said combination would have been to enable NC processor 234 to be configured in a manner that is optimized for the processing of instructions composed in the relevant programming language. (Janssen-Paragraph 176)

Bequet-Yu-Janssen disclosed (re. Claim 1) wherein the multi-tier call hierarchy maps, between and within each tier of the multi-tier call hierarchy, (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )    the enterprise IT environment across application boundaries of the plurality of software applications; (Bequet-Paragraph 83, definition of each task routine may include definitions of the inputs and outputs thereof…analysis may entail a parsing of the job flow definition for that analysis to retrieve the flow task identifiers of the tasks to be performed, and may then entail the retrieval of a task routine required to perform each of those tasks)

a topology manager (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)   configured to, map the multi-tier call hierarchy (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )     to infrastructure elements of the enterprise IT environment, and thereby generate an infrastructure map. (Yu-Paragraph 29, DTE framework may then allow for these tasks to be integrated together into a topology, Paragraph 20,wherein a topology may include, for example, a mapping of physical and/or logical connections between nodes)
 The Applicant presents the following argument(s) [in italics]:
… cited references also fail to teach …“a plurality of software applications of different programming languages and separate code environments via which the IT environment is implemented”… Notably, this clause further delineates the type of software applications from whose parsed source code the multi-tier call hierarchy is generated: the software applications are of (1) different programming languages, and (2) separate code environments… Janssen says nothing about its input program code being a plurality of software applications of different programming languages. In other words, there is not one software application in one language and another software application in another language. Janssen just has one input program code. …  
The Examiner respectfully disagrees with the Applicant. 
 Bequet disclosed (re. Claim 1) software applications of different types (Bequet-Paragraph 86, tasks that may be performed by any of the numerous tasks routines may include any of a variety of data analysis tasks, including and not limited to searches for one or more particular data items, and/or statistical analyses such as aggregation, identifying and quantifying trends, subsampling, calculating values that characterize at least a subset of the data items within a data object, deriving models, testing hypothesis with such derived models, making predictions, generating simulated samples )  via which the IT environment is implemented; (Bequet-Paragraph 147, When a project is submitted for execution (e.g., by a client or a controller of the grid) it may be assigned to a set of nodes )   
Bequet is not relied upon to disclose (re. Claim 1) generating a multi-tier call hierarchy from software applications of different programming languages.
Janssen disclosed (re. Claim 1) generating a multi-tier call hierarchy (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )    from software applications of different programming languages.( Janssen-Paragraph 149,parser module 214 is configured to execute a syntactic analysis of the input program code 300, in connection with the creation of the uniform structure tree 314, using the combined grammar. In particular, the first program code component written in the first programming language is then checked for conformity with the first grammar and the second program code component written in the second programming language is checked for conformity with the second grammar.) 


Priority
	This application claims benefits of priority from Provisional Application 62/794375 filed January 18, 2019.
	The effective date of the claims described in this application is January 18, 2019.

 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are shown below:
Claim 1 recites a claim limitation regarding ‘application cross-dependency mapping engine’  and ‘topology manager’.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations shown below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
Claim 1 recites a claim limitation regarding ‘application cross-dependency mapping engine’  and ‘topology manager’.  
 	In the instant application, the following portions of the specification and drawings may appear to describe the corresponding structure for performing the claimed function:   
  	The claimed ‘application cross-dependency mapping engine’ appears to correspond to box 210 shown in Fig. 2 and is described in the Specification Page 11 Paragraph 36-37.      
 	The claimed ‘topology manager’  appears to correspond to box 216 shown in Fig. 2 and is described in the Specification Page 12 Paragraph 38.  
 	However, the Specification does not describe a specific algorithm detailing how the claimed function(s) is/are performed or a well-known, physical and distinct structure (e.g., a switch) capable of performing the claimed function(s).  Thus, the means for performing the recited function(s) is/are supported by only functional language in the Specification.  
 	Since Applicants have not limited the claimed ‘application cross-dependency mapping engine’ to a corresponding well-known, physical and distinct structure clearly capable of performing the claimed function(s) (e.g., a switch), or to a general purpose computer with a specific disclosed algorithm for performing the claimed function(s), the scope of the claimed ‘application cross-dependency mapping engine’ appears to preempt any and all means for performing the claimed function(s). 
 	Similarly since Applicants have not limited the claimed ‘topology manager’ to a corresponding well-known, physical and distinct structure clearly capable of performing the claimed function(s) (e.g., a switch), or to a general purpose computer with a specific disclosed algorithm for performing the claimed function(s), the scope of the claimed ‘topology manager’ appears to preempt any and all means for performing the claimed function(s).
 	Therefore, Applicants have failed to adequately describe sufficient structure (e.g., a hardware switch or general purpose computer with an algorithm) for performing the claimed function(s).
 	 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bequet (USPGPUB 2017/0269970) further in view of Yu (USPGPUB 2018/0081716) further in view of Janssen (USPGPUB 2018/0032055).
In regard to Claim 1
Bequet Paragraph 80 disclosed wherein one or more federated devices may execute a combination of task routines specified in a job flow definition within a federated area to perform an analysis with one or more data objects.

 Bequet Paragraph 85 disclosed wherein job flow definitions may be stored within the federated area in as a file or other type of data structure in which a job flow definition is represented as a directed acyclic graph (DAG) and … specify dependencies between inputs and outputs of each task to enable an order of performance to be derived. By way of example, an array may be used in which there is an entry for each task routine that includes specifications of its inputs, its outputs and/or dependencies on data objects that may be provided as one or more outputs of one or more other task routines. Thus, a DAG may be usable to visually portray the relative order in which specified tasks are to be performed.
Bequet Figure 10 Paragraph 189 disclosed wherein the publish/subscribe API provides cross-platform connectivity and endianness compatibility between ESP application and other networked applications, such as event publishing applications instantiated at publishing device 1022, and event subscription applications instantiated at one or more of event subscribing device A 1024a, event subscribing device B 1024b, and event subscribing device C 1024c. 
Bequet disclosed (re. Claim 1) a system for infrastructure dependency mapping of an enterprise IT environment, (Bequet- Paragraph 80, federated devices may execute a combination of task routines specified in a job flow definition within a federated area )   the system comprising:
an application cross-dependency mapping engine (Bequet-Figure 10,Paragraph 189, Event Stream Processing Engine (ESPE) ,   a publish/subscribe (pub/sub) capability is initialized for ESPE 800)  configured to generate a multi-tier call hierarchy that, between and within each tier, ( Bequet-Paragraph 85,job flow definitions may be stored within the federated area in as a file or other type of data structure in which a job flow definition is represented as a directed acyclic graph (DAG) and … specify dependencies between inputs and outputs of each task to enable an order of performance to be derived. By way of example, an array may be used in which there is an entry for each task routine that includes specifications of its inputs, its outputs and/or dependencies on data objects that may be provided as one or more outputs of one or more other task routines. Thus, a DAG may be usable to visually portray the relative order in which specified tasks are to be performed.) maps the IT environment (Bequet-Paragraph 147, When a project is submitted for execution (e.g., by a client or a controller of the grid) it may be assigned to a set of nodes. After the nodes are assigned to a project, a data structure (i.e., a communicator) may be created. The communicator may be used by the project for information to be shared between the project code running on each node, Figure 4, Paragraph 144, Each worker node within the communications grid 400 may be connected (wired or wirelessly, and directly or indirectly) to control nodes 402-406. Therefore, each worker node may receive information from the control nodes (e.g., an instruction to perform work on a project) and may transmit information to the control nodes (e.g., a result from work performed on a project). Furthermore, worker nodes may communicate with each other (either directly or indirectly).    )     across a plurality of software applications of different types (Bequet-Paragraph 86, tasks that may be performed by any of the numerous tasks routines may include any of a variety of data analysis tasks, including and not limited to searches for one or more particular data items, and/or statistical analyses such as aggregation, identifying and quantifying trends, subsampling, calculating values that characterize at least a subset of the data items within a data object, deriving models, testing hypothesis with such derived models, making predictions, generating simulated samples )  via which the IT environment is implemented; (Bequet-Paragraph 147, When a project is submitted for execution (e.g., by a client or a controller of the grid) it may be assigned to a set of nodes )   and
Bequet disclosed (re. Claim 1) generating and mapping the multi-tier call hierarchy to infrastructure elements of the IT enterprise environment. ( Bequet-Paragraph 85,job flow definitions may be stored within the federated area in as a file or other type of data structure in which a job flow definition is represented as a directed acyclic graph (DAG) and … specify dependencies between inputs and outputs of each task to enable an order of performance to be derived…a DAG may be usable to visually portray the relative order in which specified tasks are to be performed.)
While Bequet substantially disclosed the claimed invention Bequet does not disclose (re. Claim 1) generating a multi-tier call hierarchy from software applications of different programming languages.
While Bequet substantially disclosed the claimed invention Bequet does not disclose (re. Claim 1) a topology manager configured to map and generate an infrastructure map.
While Bequet substantially disclosed the claimed invention Bequet does not disclose (re. Claim 1) a topology manager configured to map the multi-tier call hierarchy.
Yu Paragraph 26, Paragraph 29 disclosed a distributed topology environment (DTE) engine wherein DTE framework may allow users to create and save mini-programs configured to perform specific tasks based on provided input parameters. The DTE framework may then allow for these tasks to be integrated together into a topology by way of exchanging useful information among the various tasks. In this way a complex install environment can be configured accurately, effectively, and efficiently.
Yu disclosed (re. Claim 1) a topology manager (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)  configured to map  and thereby generate an infrastructure map.(Yu-Paragraph 29, DTE framework may then allow for these tasks to be integrated together into a topology, Paragraph 20,wherein a topology may include, for example, a mapping of physical and/or logical connections between nodes) 
Bequet and Yu are analogous art because they present concepts and practices regarding application dependency mapping and infrastructure.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yu into Bequet.  The motivation for the said combination would have been to enable improvements in development and quality assurance typically resulting in a streamlining of the code approval process because changes in code may be immediately verified in valid customer scenarios before being introduced into the pertinent product(s).(Yu-Paragraph 23)
 	Bequet Paragraph 111 disclosed wherein a code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission. 
 	Bequet-Yu disclosed (re. Claim 1) an application cross-dependency mapping engine configured to generate a multi-tier call hierarchy (Bequet-Paragraph 219,Figure 13A, flow definition 1222 that specifies the three tasks to be performed, the order in which they are to be performed )   from parsed source code files of a plurality of software applications  (Bequet-Paragraph 83, definition of each task routine may include definitions of the inputs and outputs thereof…analysis may entail a parsing of the job flow definition for that analysis to retrieve the flow task identifiers of the tasks to be performed, and may then entail the retrieval of a task routine required to perform each of those tasks)      and separate code environments via which the enterprise IT environment is implemented,  (Bequet-Paragraph 144, Each worker node within the communications grid 400 may be connected (wired or wirelessly, and directly or indirectly) to control nodes 402-406. Therefore, each worker node may receive information from the control nodes (e.g., an instruction to perform work on a project) and may transmit information to the control nodes (e.g., a result from work performed on a project). Furthermore, worker nodes may communicate with each other (either directly or indirectly), Paragraph 247, federated device 1500 that received the request is operated as part of a federated device grid 1005, multiple ones of the federated devices 1500 may transmit one or more objects as portions and at least partially in parallel )    and
 	a topology manager configured to, (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)   map the infrastructure elements of the enterprise IT environment, and thereby generate an infrastructure map. (Yu-Paragraph 29, DTE framework may then allow for these tasks to be integrated together into a topology, Paragraph 20,wherein a topology may include, for example, a mapping of physical and/or logical connections between nodes)

 	While Bequet-Yu substantially disclosed the claimed invention Bequet-Yu does not disclose (re. Claim 1) generating a multi-tier call hierarchy from software applications of different programming languages.
While Bequet-Yu substantially disclosed the claimed invention Bequet-Yu does not disclose (re. Claim 1) a topology manager configured to map the multi-tier call hierarchy.

Janssen Paragraph 149 disclosed wherein parser module 214 is configured to execute a syntactic analysis of the input program code 300, in connection with the creation of the uniform structure tree 314, using the combined grammar. In particular, the first program code component written in the first programming language is then checked for conformity with the first grammar and the second program code component written in the second programming language is checked for conformity with the second grammar.
Janssen Paragraph 29 disclosed wherein a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language.
Janssen disclosed (re. Claim 1) generating a multi-tier call hierarchy (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )    from software applications of different programming languages.( Janssen-Paragraph 149,parser module 214 is configured to execute a syntactic analysis of the input program code 300, in connection with the creation of the uniform structure tree 314, using the combined grammar. In particular, the first program code component written in the first programming language is then checked for conformity with the first grammar and the second program code component written in the second programming language is checked for conformity with the second grammar.) 
Bequet, Yu and Janssen are analogous art because they present concepts and practices regarding application dependency mapping and infrastructure.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Janssen into Bequet-Yu.  The motivation for the said combination would have been to enable NC processor 234 to be configured in a manner that is optimized for the processing of instructions composed in the relevant programming language. (Janssen-Paragraph 176)

Bequet-Yu-Janssen disclosed (re. Claim 1) wherein the multi-tier call hierarchy maps, between and within each tier of the multi-tier call hierarchy, (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )    the enterprise IT environment across application boundaries of the plurality of software applications; (Bequet-Paragraph 83, definition of each task routine may include definitions of the inputs and outputs thereof…analysis may entail a parsing of the job flow definition for that analysis to retrieve the flow task identifiers of the tasks to be performed, and may then entail the retrieval of a task routine required to perform each of those tasks)

a topology manager (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)   configured to, map the multi-tier call hierarchy (Janssen- Paragraph 29,a first node of the structure tree that is associated with a symbol of the first programming language can have a second node, as a child node, that is associated with a symbol of the second programming language. Similarly, a node of the structure tree that is associated with a symbol of the second programming language can have, as a child node, a node associated with a symbol of the first programming language. The structure tree can thus comprise particularly a subtree that firstly comprises symbols of the first programming language and that secondly includes a subtree comprising symbols of the second programming language )     to infrastructure elements of the enterprise IT environment, and thereby generate an infrastructure map. (Yu-Paragraph 29, DTE framework may then allow for these tasks to be integrated together into a topology, Paragraph 20,wherein a topology may include, for example, a mapping of physical and/or logical connections between nodes)

In regard to Claim 6
Claim 6 (re. method) recites substantially similar limitations as Claim 1.  Claim 6 is rejected on the same basis as Claim 1.
In regard to Claim 2,7
Bequet-Yu-Janssen disclosed (re. Claim 2,7) wherein the tiers of the multi-tier call hierarchy include: business process, use case, system module, source code segment, and data element. (Bequet-Paragraph 86, tasks that may be performed by any of the numerous tasks routines may include any of a variety of data analysis tasks, including and not limited to searches for one or more particular data items, and/or statistical analyses such as aggregation, identifying and quantifying trends, subsampling, calculating values that characterize at least a subset of the data items within a data object, deriving models, testing hypothesis with such derived models, making predictions, generating simulated samples )  
In regard to Claim 3,8
Bequet-Yu-Janssen disclosed (re. Claim 3,8) wherein the topology manager (Yu- Paragraph 26, a DTE engine 102 , Paragraph 52, Topology Processor (topology) retrieve topology information organize building blocks in order based on dependencies specified in topology call)  maps the multi-tier call hierarchy to the infrastructure elements ( Bequet-Paragraph 85,job flow definitions…DAG to visually portray the relative order in which specified tasks are to be performed, Paragraph 147, When a project is submitted for execution (e.g., by a client or a controller of the grid) it may be assigned to a set of nodes)  implicated by each business process, use case, system module, source code segment, and data element of the multi-tier hierarchy. (Bequet-Paragraph 86, tasks that may be performed by any of the numerous tasks routines may include any of a variety of data analysis tasks, including and not limited to searches for one or more particular data items, and/or statistical analyses such as aggregation, identifying and quantifying trends, subsampling, calculating values that characterize at least a subset of the data items within a data object, deriving models, testing hypothesis with such derived models, making predictions, generating simulated samples )  
In regard to Claim 4,9
Bequet-Yu-Janssen disclosed (re. Claim 4,9) a graphical user interface configured to generate a report visualizing the infrastructure map.(Yu-Paragraph 45,Figure 4, editor interface 400 is presenting a topology that includes a starting module 402 and multiple building blocks 404-412  )
In regard to Claim 5,10
 Bequet-Yu-Janssen disclosed (re. Claim 5,10) a security manager (Bequet-Paragraph 204,Paragraph 227, processor 1150 may be further caused by execution of the control routine 1140 to automatically provide one or more security credentials to the one or more federated devices 1500 (or the one or more access control devices) in response to a request received therefrom for security credentials as a prerequisite to granting authorization to store one or more completed data sets 1330 within the federated area 1566 )  configured to identify infrastructure weaknesses within the IT environment infrastructure based on the infrastructure map.(Yu-Paragraph 68, DTE Job Rerun Cloud service may allow users to easily compare jobs, triage failures, and identify intermittent failures. A Reporting UI may show which machines are used for original run and rerun jobs, timing statistics, and result location ) 
 Bequet-Yu-Janssen disclosed (re. Claim 10) generating state data reflecting a current state of the enterprise IT environment from which infrastructure weaknesses within the IT environment infrastructure based on the infrastructure map. (Yu-Paragraph 68, DTE Job Rerun Cloud service may allow users to easily compare jobs, triage failures, and identify intermittent failures. A Reporting UI may show which machines are used for original run and rerun jobs, timing statistics, and result location )

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444